Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT AND REASONS FOR ALLOWANCE

Claims 1-3 and 5-22 of N. Auner et al., US 16/647,773 (Mar. 16, 2020) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claim 21 under 35 U.S.C. 102(a)(1) as being clearly anticipated by C. Appelt et al., 51 Angewandte Chemie, International Edition, 5911-5914 (2012) (“Appelt”) is withdrawn in view of Applicant’s amendment.  

Examiner Amendment

Examiner Amendment

An Examiner’s amendment to the record is set forth below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in a telephone interview with Jaksha Tomic on March 16, 2021.  


Amend the claims as follows:

In claim 21 replace:

“- R14PCl, wherein R1 is selected from the group consisting of hydrogen and an organyl group, which can be the same or different,

- phosphines R13P, wherein R1 is selected from the group consisting of hydrogen and an unsubstituted alkyl, cycloalkyl, alkenyl and aryl and can be the same or different, and

- ammonium compounds, and”

with the following text:

“- R14PCl, wherein R1 is selected from the group consisting of hydrogen and an organyl group, which can be the same or different, and

- phosphines R13P, wherein R1 is selected from the group consisting of hydrogen, unsubstituted alkyl, cycloalkyl, alkenyl and aryl, which can be the same or different, and”

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  


The Instant Claims are Free of the Art or Record

Instant claims 1-3, 5-20, and 22 are considered free of the art of record for the reasons given in the Office actions mailed on September 14, 2020 and February 4, 2021.  The closest prior art of record, as discussed in the previous Office actions, is L. Kenrick et al., WO 2013/101619 (2013) (“Kenrick”) in combination with P. Podsevalov et al., RU 2436788 (2011) (“Podsevalov”) and/or T. Hiiro et al., US 4,115,426 (1978) (“Hiiro”).  

Instant claim 22 is considered free of the art of record for the reasons given in the Office action mailed February 4, 2021.  The closest prior art of record is C. Appelt et al., 51 Angewandte Chemie, International Edition, 5911-5914 (2012) (“Appelt”) (discussed in detail in the previous Office action).  Instant claim 22 requires that the reaction be carried out “in the presence of one or more compounds (C)” and further requires that “wherein step (A) is conducted in the presence of an ether compound having a boiling point at 1.01325 bar of at least 70 °C”.  C. Appelt et al., 51 Angewandte Chemie, International Edition, 5911-5914 (2012) (“Appelt”), discussed above, performs the reaction in THF, which has a boiling point of 66 °C.  Thus, Appelt does not meet the instant claim 22 ether boiling point limitation.  Further, Appelt does not teach a substantial utility for the triphenylsilane (See Appelt Scheme 3) and therefore does not motivate one of ordinary skill to perform solvent optimization; for example, by replacing THF with a higher boiling ether solvent.  See MPEP § 2144.09(VI).  Furthermore, Appelt does not provide any particular disclosure motivating one of ordinary skill in the art to perform the reaction in higher boiling ethers or that higher boiling ethers are functional equivalents to THF for use with the specific Appelt catalyst 1.  

Instant claim 21 is considered free of the art of record.  The closest prior art of record is C. Appelt et al., 51 Angewandte Chemie, International Edition, 5911-5914 (2012) (“Appelt”) as discussed above and in more detail in the previous Office action.  Neither Appelt nor the art of record motivated one of ordinary skill in the art to modify the Appelt phosphine catalyst to arrive at the instantly claimed R14PCl or R13P catalysts of instant claim 21 as amended. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622